MARSHALL, J.
This is the plaintiff’s cross-appeal. *440Tbe case is tbe same as Sloan et al., Respondents v. Kansas City State Bank et al., Appellants, page 431 of tbis volume. Tbe plaintiffs appeal because tbe court ordered tbem to pay $4,546.88, as a condition precedent to tbe cancellation of tbe notes and return of tbe collaterals specified in tbe decree, and insist tbat tbey are not liable at all or if so tbe utmost tbat they are liable for is $368.25.
As tbe whole matter is reviewed in Cox, Appellant v. Sloan, Respondent, page 411 of tbis volume, it is unnecessary to go over tbe ground again. Tbe plaintiffs were not prejudiced by tbe decree of tbe circuit court in this case, but because tbat decree was reversed on the defendant’s appea] in this case, and in order to keep tbe record consistent and harmonious tbe same order will be entered in tbis case except tbat the appellant pay tbe costs of tbis cross-appeal. The judgment of tbe circuit court is reversed.
All concur.